department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil dear contact person identification_number contact number employer_identification_number this is our final_determination that the letter recognizing you as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code as an organization described in sec_501 was issued in error and should be revoked recently we sent you a letter setting forth the basis for our conclusion providing the notice described in sec_12 of revproc_2011_9 and giving you days to file a protest since we did not receive a protest within the requisite time period the proposed revocation is now final this determination is effective on the date noted above you must file federal_income_tax returns or other appropriate return for the periods following the date of this letter file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed revocation letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly paz acting director exempt_organizations rulings and agreements enclosure notice redacted proposed revocation letter redacted final revocation letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend state party dear contact person identification_number contact number fax number employer_identification_number we have determined that the letter recognizing you as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code as an organization described in sec_501 was issued in error and should be revoked this letter sets forth the basis for our conclusion and provides the notice described in sec_12 of revproc_2011_9 facts you were formed on date as a nonprofit corporation under the laws of state your articles of incorporation and bylaws state that your purpose is the dentification of women interested in potential party leadership roles and the development of a united_states political leadership training program for such women in the you are an affiliate of a national organization that shares the same purposes the affiliation agreement between your two organizations states that you wish to cooperate to promote the common business interests of organizations that are engaged in the training of party women to pursue a career in politics at the local state and national levels the affiliation agreement also requires you to i select a class reflecting racial regional socioeconomic and ethnic diversity of no fewer than ten women drawn from a pool of applicants who intend to run for public_office or seek an appointment to public_office and who are registered party members you conduct a training program for women who are members of party including sessions covering campaigns and elections fundraising public speaking networking media skills and other topics related to running for political office to enroll trainees must pay tuition of dollar_figure law sec_501 of the internal_revenue_code code exempts from federal_income_tax organizations described in sec_501 sec_501 of the code describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 indicates that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations regulations states that an organization may be exempt as an organization described in sec_501 of the code if not organized or operated for profit and is operated exclusively for the promotion of social welfare it is sec_1_501_c_4_-1 of the regulations states that an organization is operated exclusively for the promotion of social welfare if the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements it is primarily engaged in promoting in some way revrul_73_306 1973_2_cb_179 provides that an organization formed for the purpose of promoting the common interest of tenants who reside in a particular apartment complex does not qualify for exemption under sec_501 of the code any person regularly living in the complex was eligible for membership the organization represented its member-tenants in negotiations with the management of the complex in order to secure better maintenance and services as well as reasonable rentals the ruling holds that the organization was not described in sec_501 because it operated essentially to benefit its members and thus was not primarily engaged in activities that promote the common good and general welfare of the community in contrast revrul_80_206 1980_2_cb_185 holds that an organization formed to promote the legal rights of all tenants in a community instead of limiting its benefits to member-tenants does qualify for exemption under sec_501 of the code revrul_73_349 1973_2_cb_179 holds that an organization formed to purchase groceries for its members at the lowest possible prices on a cooperative basis is not exempt under sec_501 of the code rather the organization was a cooperative enterprise operated primarily for the private economic benefit or convenience of its members and provided only incidental benefit to the community revrul_75_286 1975_2_cb_210 describes an organization that was formed by the residents of a city block to preserve and beautify that block to improve all public facilities within the block and to prevent physical deterioration of the block government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas much of the public area improved by the organization was part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization membership in the organization was restricted to residents of the block and those owning property or operating businesses there its activities consisted of paying the city because the activities enhanced the value of the members’ property rights the organization served the private interests of its members and did not qualify for exemption under sec_501 the restricted nature of its membership and limited area in which improvements were made were further indicators of private benefit however by beautifying and preserving public property in cooperation with the local_government the organization was considered to primarily promote the general welfare of the community even though its activities also benefited its members therefore the organization did qualify under sec_501 in 316_f2d_151 3d cir the court held that to qualify for exemption within the meaning of sec_501 of the code the organization must be a community movement designed to accomplish community ends id pincite in 305_f2d_814 4th cir a corporation was organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit and as such the number of members was limited to the number of units available the court held that the organization was not described in sec_501 of the code because it was a public-spirited but privately-devoted endeavor’ that provided only incidental benefit to the community id pincite the organization did not promote social welfare because it furnished housing only to a certain group of individuals rather than on a community basis and did not offer a service or program for the direct betterment or improvement of the community as a whole in 54_tc_1325 an association organized by a small_group interested in obtaining group_insurance did not qualify for exemption because it offered its benefits to only a limited class of its members and their employees the court noted t here is not in such an organization the requisite civic concern to constitute social welfare required for qualification under sec_501 where the primary benefit from an organization is limited to that organization’s members and not provided to the community as a whole the organization is not operated primarily for the social welfare in 488_f2d_684 2d cir cert_denied 419_us_827 plumbers working in new york city were responsible for the cuts they made in the city streets repaired the cuts and billed the plumbers individually in what proved to be a highly inefficient system the organization was formed in order to restore the city streets made by its members the joint effort of the plumbers reduced their liability and their expenses and more efficiently repaired the city streets while the court found that the program provided substantial benefits to the public it concluded that the organization primarily served the private economic interests of its members and thus could not be considered exempt under sec_501 of the code prior to the organization’s existence the city had it only repaired cuts in 92_tc_1053 the organization's primary activity was to operate a school the academy training individuals for careers as political campaign professionals the organization represented on its application_for exemption that the academy was an outgrowth of programs operated by the national republican congressional committee nrcc that were designed to train candidates and to train and subsequently place campaign professionals in republican campaigns in addition the nrcc contributed physical assets to the academy two of the academy’s six full-time faculty members had been previously involved in the nrcc’s training program one of the academy's three initial directors was the executive director of the nrcc at the time and another initial director was a member of the republican national committee at the time the academy’s activities were exclusively funded by the national republican congressional trust the academy's curriculum included discussions concerning how some republicans have won black votes nrcc rnc nrsc state party naughtiness and use of gop allies without a counterbalance of comparable studies of other political parties while applicants to the academy were not required to formally declare their political affiliation to attend the organization’s school the admission panel could deduce such affiliation from the campaign experiences and political references in the applications the court found that this knowledge of an applicant’s political affiliations allowed the admission panel to limit enrollment to applicants who were likely to subsequently work in republican organizations and campaigns indeed the court found that no graduate was known to affiliate with any political_party other than the republican party a substantial number of the members of the academy's admission panel were affiliated with the republican party the service determined that the organization operated for a substantial non-exempt private purpose the tax_court agreed holding the organization did not operate exclusively for exempt educational_purposes under sec_501 of the code because it conducted its activities to benefit the private interests of republican entities and candidates although these entities and candidates were not organization insiders the court stated that the conferral of nonincidental benefits on disinterested persons may cause an organization to serve a private interest while the school had a legitimate educational program it conducted these activities with the partisan objective of benefiting republican candidates and entities as such a more than incidental private benefit was conferred on republican entities and candidates who employed the academy’s students one that precluded exemption under sec_501 analysis based on the information you submitted with your application you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code because your activities primarily serve private interests therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 and the your activities do not primarily promote social welfare because you primarily benefit private individuals and interests an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 of the regulations an organization recognized under sec_501 is operated primarily for the purpose of bringing about civic betterments and social improvements id to qualify for exemption under sec_501 an organization must primarily benefit the community as a whole rather than select individuals or groups see contracting plumbers coop restoration corp supra new york state ass’n of real_estate boards group ins fund supra lake forest inc supra revrul_75_286 supra a sec_501 organization must be a community movement designed to accomplish community ends erie endowment supra as such a tenants’ organization that benefits all the tenants in the community qualifies for exemption while one that directs its activities toward benefiting only its member-tenants does not compare revrul_80_206 supra with revrul_73_306 supra see also revrul_73_349 supra therefore conferring a sufficient amount of private benefit on select individuals will preclude exemption under sec_501 for an organization that would otherwise qualify even if an organization substantially benefits the community it will fail to qualify for exemption if it primarily benefits private interests see contracting plumbers supra educational activities undertaken to provide a partisan benefit are considered to serve private interests rather than the common good in american campaign academy supra the court denied exemption under sec_501 to a school organized to train individuals for careers as political campaign professionals because its educational activities were operated with the partisan purpose of benefiting republican party entities and candidates the private benefit conferred on these persons was more than incidental and thus demonstrated a substantial non- exempt_purpose that precluded exemption while you requested recognition as an organization described in sec_501 and not sec_501 as was american campaign academy the standard for determining what constitutes private benefit described in american campaign academy applies to both sections as such for purposes of both sec_501 and sec_501 an organization which conducts its educational activities to benefit a political_party and its candidates serves private interests and as discussed above an organization that primarily serves private interests fails to qualify for exemption under sec_501 thus notwithstanding any benefit your educational activities may provide to the community you fail to qualify for exemption because your training program primarily benefits the interests of the party and its candidates according to your articles and bylaws your primary activity is to train and recruit women who are members of the party to run for political office american campaign academy your purpose in conducting this activity is to provide education solely to individuals affiliated with a certain political_party who want to enter politics indeed you measure your success in terms of the number of your graduates who have run for or won elective office representing the party like the school in because your primary activity is an educational program that is limited to women who are members of the party and that is conducted with the partisan objective of increasing the number of the party’s elected officials you primarily serve private interests therefore the operation of your program does not promote social welfare within the meaning of sec_501 of the code conclusion in summary you are not operated primarily to promote social welfare because your activities are conducted primarily for the benefit of a political_party and a private group of individuals rather than the community as a whole accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final revocation letter that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l fish acting director exempt_organizations rulings and agreements
